Order striking out the second and third defenses in the amended answer of defendant Reynolds reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that both of these defenses are valid. Lazansky, P. J., Young and Davis, JJ., concur; Carswell, J., dissents from the reversal of the order in so far as it strikes out the second defense, upon the ground that the facts therein set forth may be established under the denials of paragraphs 9th and 10th of the complaint and thw, therefore, an affirmative pleading thereof was improper; Seudder, J., not voting.